Yerger, J.:
An indictment was found in the circuit court of La Fayette county against Wesley Bruce, under the 1st section of the act of 6th March, 1850, for suppression of trade and barter with slaves. The words of that section are: “ Any person or persons who shall buy, sell or receive of, to or from any slave or slaves, any com, fodder, hay, meal, spirituous liquors, or other produce or commodity whatsoever,” etc. The indictment charged that Bruce did “ buy and receive of, and from, etc., seventy-five pounds of cotton,” etc. Bruce gave a recognizance with the de> *572fendants in error as his sureties for his appearance. He forfeited the recognizance, and a scire facias was issued to the defendants to appear and show cause, etc. They pleaded to the scire facias that Bruce had never been charged with any crime or misdemeanor by indictment, information, or presentment of a grand jury, at or before the issuance of the writ, etc. To this plea the district attorney replied setting out the indictment. The counsel for defendants in error demurred to the replication upon the ground that the indictment charging a purchase of cotton was not sufficient, it not being named in the statute. The circuit judge sustained the demurrer, from which the state has brought a writ of error. It will be seen that the statute names specifically certain articles, and then uses the general language, “ any produce or commodity whatever.” Is cotton a product or commodity ? If so, it is certainly within the language. But it is said it should have been described in the indictment as a “ product or commodity.” If it were so in fact, it was embraced by the statute, and the court could know judicially whether the general words used in the act embraced the specific article named in the indictment or not. The court is presumed to know the ordinary meaning of words, and is to construe them when used in pleading according to that sense; and hence we conclude, that when the indictment stated that “seventy-five pounds of cotton” were purchased, the offense was as sufficiently charged as if it had contained the additional averment that the same “ was a product or commodity;” because that averment would not have rendered any more certain and definite the nature of the offense, than the language used had already done.
Judgment reversed, and cause remanded for further proceedings.